Citation Nr: 1215234	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-06 142	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back disability, degenerative disc and joint disease of the lumbosacral spine.

2.  Entitlement to a rating higher than 30 percent for acquired equinus of both feet. 

3.  Entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity. 

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Board subsequently, in December 2010, remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - but especially to obtain additional VA treatment records and to have the Veteran undergo a VA compensation examination to reassess the severity of his disabilities.  He had this VA compensation examination in February 2011 and, after considering the results of it, the AMC issued a supplemental statement of the case (SSOC) in March 2012 continuing to deny the claims.

The SSOC indicates the AMC also tried to obtain the additional VA treatment records mentioned in the Board's remand, and that, although there are records in the file dated from October 2007 to September 2010, which were considered, there is no indication VA has treated the Veteran at any time since, so no more recent VA treatment records to obtain.  And, indeed, the Veteran indicated in his March 2012 response to that SSOC that he had no other information or evidence to submit.  He therefore asked the AMC to return his case to the Board for further appellate consideration as soon as possible.  Thus, no additional VA treatment records apparently are forthcoming.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

Nevertheless, as concerning the VA compensation examination the Veteran also had on remand, the examiner unfortunately did not provide responses to all of the questions the Board posed in its remand, so there was not compliance with the Board's remand directives.  Hence, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with remand directives, and that the Board itself commits error in failing to ensure this compliance).


REMAND

Pursuant to the Board's prior December 2010 remand, the Veteran was afforded a VA examination in February 2011 to reassess the severity of the disabilities at issue.  The Board requested that the examiner(s) specifically comment on certain aspects of these disabilities because this information is critical to determining the appropriate level of compensation for each disability.  For instance, concerning the acquired equinus of the Veteran's feet, the examiner was asked to describe the level of severity of this disability in terms of whether the impairment is mild, moderate, severe, or pronounced.  And, similarly, regarding the radiculopathy of the Veteran's right lower extremity, the examiner was asked to describe the level of complete or incomplete paralysis of the right popliteal nerve (or whatever nerve affected) in terms of whether the impairment is mild, moderate, moderately severe, or severe.  And regarding the low back disability, the examiner was asked to determine the extent and severity of the degenerative disc and joint disease, specifically in terms of whether there are incapacitating episodes - which, according to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, is defined as a period of acute signs and symptoms due to this disability requiring bed rest prescribed by a physician and treatment by a physician.  If there were incapacitating episodes, the examiner was to also indicate the frequency and duration of them in the past 12 months.

For the most part, none of these concerns were addressed by the VA examiner.  Although the examiner elicited the Veteran's complaints, including his episodes of incapacitation, the examiner did not provide any opinion affirming or refuting these complaints.

It is true that the examination report contains some of the requested information, such as the Veteran's ranges of motion as well as commentary regarding whether there was any objective evidence of functional loss (including additional limitation of motion) that was due to ether pain or weakness.  The examination report also addressed fatigability and incoordination, including during prolonged or repetitive-use motion.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, although asked, the examiner failed to quantify this additional impairment, including the additional loss of range of motion.  To this end, this VA examiner did not specify the point at which the Veteran begins to experience pain in his range of motion.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But having said that, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

The examiner also did not comment on whether there was favorable or unfavorable ankylosis, although it is obvious from the range of motion testing this is not present.

Some cases, other than Stegall, discuss the notion of "substantial" versus "exact" compliance with remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, though, this additional information mentioned is essential to properly rating these disabilities, so there necessarily needs to be exact compliance with the remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Moreover, VA regulations provide that where "diagnosis is not supported by the findings on the examination report, or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996). 

Accordingly, to ensure that VA has met its duty to assist and to ensure compliance with procedural due process requirements, the Board, regrettably, must again REMAND these claims to the RO via the AMC for the following actions: 

1.  If still available to provide this necessary supplemental comment, return the claims file to the February 2011 VA compensation examiner and have him additionally comment on the following:

(a) Specifically concerning the acquired equinus of the Veteran's feet, the examiner should describe the level of severity of this disability in terms of whether the impairment is mild, moderate, severe, or pronounced.

(b) Concerning the radiculopathy of the Veteran's right lower extremity, the examiner should describe the level of complete or incomplete paralysis of the right popliteal nerve (or whatever nerve affected) in terms of whether the impairment is mild, moderate, moderately severe, or severe. 

(c) And regarding the low back disability, the examiner should determine the extent and severity of the degenerative disc and joint disease, specifically in terms of the following: 

- whether there are incapacitating episodes, which, according to Note(1) in 38 C.F.R. § 4.71a , Diagnostic Code 5243, is defined as a period of acute signs and symptoms due to this disability requiring bed rest prescribed by a physician and treatment by a physician.  If there are incapacitating episodes, then also indicate the frequency and duration of them in the past 12 months? 

- to what extent, if any, is the Veteran's lumbar range of motion (on forward flexion, backward extension, left and right lateral flexion, and left and right rotation) additionally limited by pain, weakened or excess movement, premature or excess fatigability, or incoordination, including during prolonged, repetitive use or when his symptoms are most problematic ("flare ups")?  To this end, the examiner is requested to try and quantify this additional impairment, including the additional loss of range of motion, such as by specifying the point at which the Veteran begins to experience pain.

- is there ankylosis, favorable or unfavorable?

*In the event, for whatever reason, this VA examiner is no longer available to comment, then have someone else comment that is equally qualified.  In this eventuality, however, this may require having the Veteran reexamined.  But this is left to the designee's discretion as to whether another examination is needed to provide responses to these questions that still need answering.

*If it is determined that another examination is needed, the Veteran is hereby advised that his failure to report for this additional examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

2.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


